Case 3:20-cv-01676-BRM-TJB Document 7 Filed 04/20/20 Page 1 of 10 PageID: 29




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                  TRENTON VICENAGE



GEORGE STAMOS,

                    Plaintiff,                            Civil Action No.: 3:20-cv-01676

         v.
                                                            ANSWER TO
AOP OPERATING COMPANY, LLP,                          COMPLAINT AND AFFIRMATIVE
JOSEPH SOLANO AND JONATHAN                           DEFENSES OF DEFENDANTS AOP
SOBEL                                              OPERATING COMPANY, LLP, JOSEPH
                                                     SOLANO AND JONATHAN SOBEL
                    Defendants.



       Defendants AOP Operating Company, LLP (“AOP”), Joseph Solano (“Solano”), and

Jonathan Sobel (“Sobel”) (collectively, “Defendants”), by and through their attorneys, Chiesa

Shahinian & Giantomasi PC, by way of Answer to the Complaint filed by Plaintiff George Stamos

(“Plaintiff” or “Stamos”), state the following:

                                    PRELIMINARY STATEMENT

       Answering the Preliminary Statement of the Complaint, Defendants admit only that Stamos

was an employee of AOP. To the extent the Preliminary Statement of the Complaint states a legal

conclusion, no response is required. To the extent that the allegations contained in the Preliminary

Statement can be construed as factual allegations, Defendants deny said allegations.

                                    JURISDICTION AND VENUE

   1. Paragraph 1 of the Complaint states a legal conclusion to which no response is required.

       To the extent that the allegations contained in Paragraph 1 can be construed as factual

       allegations, Defendants deny said allegations.



                                                                                     4848-1477-7529.v2
Case 3:20-cv-01676-BRM-TJB Document 7 Filed 04/20/20 Page 2 of 10 PageID: 30



  2. Paragraph 2 of the Complaint states a legal conclusion to which no response is required.

     To the extent that the allegations contained in Paragraph 2 can be construed as factual

     allegations, Defendants deny said allegations.

  3. Paragraph 3 of the Complaint states a legal conclusion to which no response is required.

     To the extent that the allegations contained in Paragraph 3 can be construed as factual

     allegations, Defendants deny said allegations.

  4. Paragraph 4 of the Complaint states a legal conclusion to which no response is required.

     To the extent that the allegations contained in Paragraph 4 can be construed as factual

     allegations, Defendants deny said allegations.

  5. Paragraph 5 of the Complaint states a legal conclusion to which no response is required.

     To the extent that the allegations contained in Paragraph 5 can be construed as factual

     allegations, Defendants deny said allegations.

  6. Paragraph 6 of the Complaint states a legal conclusion to which no response is required.

     To the extent that the allegations contained in Paragraph 6 can be construed as factual

     allegations, Defendants deny said allegations.

                                           PARTIES

  7. Answering Paragraph 7 of the Complaint, Defendants admit only that Stamos is a 62 two

     year old male. Defendants lack knowledge or information sufficient to form a belief as to

     the remaining allegations contained in Paragraph 7 of the Complaint, and, therefore, deny

     said allegations.

  8. Defendants deny the allegations contained in Paragraph 8 of the Complaint.




                                                                                4848-1477-7529.v2
Case 3:20-cv-01676-BRM-TJB Document 7 Filed 04/20/20 Page 3 of 10 PageID: 31



  9. Answering Paragraph 9 of the Complaint, Defendants admit only that AOP has a

     principle place of business at 959 Route 206, Princeton, NJ 08540. Defendants deny the

     remaining allegations contained in Paragraph 9 of the Complaint.

  10. Answering Paragraph 10 of the Complaint, Defendants admit only that Sobel is a resident

     and citizen of the State of New York and the owner and operator of AOP, having acquired

     Princeton Volkswagen on May 23, 2016. Defendants deny the remaining allegations

     contained in Paragraph 10 of the Complaint.

  11. Answering Paragraph 11 of the Complaint, Defendants admit only that Solano is a resident

     of the State of New Jersey. Defendants deny the remaining allegations contained in

     Paragraph 11 of the Complaint.

  12. Paragraph 12 of the Complaint states a legal conclusion to which no response is required.

     To the extent that the allegations contained in Paragraph 12 can be construed as factual

     allegations, Defendants deny said allegations.

  13. Paragraph 13 of the Complaint states a legal conclusion to which no response is required.

     To the extent that the allegations contained in Paragraph 13 can be construed as factual

     allegations, Defendants deny said allegations.

  14. Paragraph 14 of the Complaint states a legal conclusion to which no response is required.

     To the extent that the allegations contained in Paragraph 14 can be construed as factual

     allegations, Defendants deny said allegations.

  15. Paragraph 15 of the Complaint states a legal conclusion to which no response is required.

     To the extent that the allegations contained in Paragraph 15 can be construed as factual

     allegations, Defendants deny said allegations.

  16. Defendants deny the allegations contained in Paragraph 16 of the Complaint.




                                                                                4848-1477-7529.v2
Case 3:20-cv-01676-BRM-TJB Document 7 Filed 04/20/20 Page 4 of 10 PageID: 32



  17. Defendants deny the allegations contained in Paragraph 17 of the Complaint.

  18. Defendants deny the allegations contained in Paragraph 18 of the Complaint.

  19. Defendants deny the allegations contained in Paragraph 19 of the Complaint.

                                      CAUSES OF ACTION

  14. Defendants admit only that Plaintiff is a 62 year old male who was employed by AOP from

     May 23, 2016 to July 2, 2019. Defendants deny the remaining allegations of Paragraph 14

     of the Complaint.

  15. Paragraph 15 of the Complaint states a legal conclusion to which no response is required.

     To the extent that the allegations contained in Paragraph 15 can be construed as factual

     allegations, Defendants deny said allegations.

  16. Defendants deny the allegations contained in Paragraph 16 of the Complaint.

  17. Defendants deny the allegations contained in Paragraph 17 of the Complaint.

  18. Defendants admit the allegations contained in Paragraph 18 of the Complaint.

  19. Defendants admit the allegations contained in Paragraph 19 of the Complaint.

  20. Defendants deny the allegations contained in Paragraph 20 of the Complaint.

  21. Defendants admit only that its advertising strategy changed after AOP acquired Princeton

     Volkswagen. Defendants deny the allegations contained in Paragraph 21 of the Complaint.

  22. Defendants deny the allegations contained in Paragraph 22 of the Complaint.

  23. Defendants deny the allegations contained in Paragraph 23 of the Complaint.

  24. Defendants deny the allegations contained in Paragraph 24 of the Complaint.

  25. Answering Paragraph 25 of the Complaint, Defendants admit that Plaintiff was advised

     that he was terminated for demonstrate poor performance. Defendants deny the remaining

     allegations contained in Paragraph 25 of the Complaint.




                                                                                 4848-1477-7529.v2
Case 3:20-cv-01676-BRM-TJB Document 7 Filed 04/20/20 Page 5 of 10 PageID: 33



  26. Defendants admit the allegations contained in Paragraph 26 of the Complaint.

  27. Defendants deny the allegations contained in Paragraph 27 of the Complaint, including

     subparagraphs a, b and c.

  28. Defendants deny the allegations contained in Paragraph 28 of the Complaint.

  29. Defendants admit the allegations contained in Paragraph 29 of the Complaint.

  30. Defendants deny the allegations contained in Paragraph 30 of the Complaint.

  31. Defendants deny the allegations contained in Paragraph 31 of the Complaint.

  32. Defendants deny the allegations contained in Paragraph 32 of the Complaint.

  33. Defendants deny the allegations contained in Paragraph 33 of the Complaint.

  34. Defendants deny the allegations contained in Paragraph 34 of the Complaint.

  35. Defendants deny the allegations contained in Paragraph 35 of the Complaint.

  36. Defendants deny the allegations contained in Paragraph 36 of the Complaint.

  37. Defendants deny the allegations contained in Paragraph 37 of the Complaint.

  38. Defendants deny the allegations contained in Paragraph 38 of the Complaint.

                                          COUNT I

  39. Defendants restate and incorporate by reference their responses to the foregoing paragraphs

     as if fully and completely restated herein.

  40. Defendants deny the allegations contained in Paragraph 40 of the Complaint.

  41. Defendants deny the allegations contained in Paragraph 41 of the Complaint.

                                           COUNT II

  42. Defendants hereby restate and incorporate by reference their responses to the foregoing

     paragraphs as if fully and completely restated herein.

  43. Defendants deny the allegations contained in Paragraph 43 of the Complaint.




                                                                                  4848-1477-7529.v2
Case 3:20-cv-01676-BRM-TJB Document 7 Filed 04/20/20 Page 6 of 10 PageID: 34



   44. Defendants deny the allegations contained in Paragraph 44 of the Complaint.

                         STATEMENT OF FACTS JUSTIFYING
               THE IMPOSITION OF PUNITIVE AND LIQUIDATED DAMAGES
                                   UNDER LAD

   45. Defendants hereby restate and incorporate by reference their responses to the foregoing

       paragraphs as if fully and completely restated herein.

   46. Defendants deny the allegations contained in Paragraph 46 of the Complaint.

   47. Defendants deny the allegations contained in Paragraph 47 of the Complaint.

   48. Defendants deny the allegations contained in Paragraph 48 of the Complaint.

   49. Defendants deny the allegations contained in Paragraph 49 of the Complaint.

   50. Defendants deny the allegations contained in Paragraph 50 of the Complaint.

   51. Defendants deny the allegations contained in Paragraph 51 of the Complaint.

                                       PRAYER FOR RELIEF

   52. Defendants hereby restate and incorporate by reference their responses to the foregoing

       paragraphs as if fully and completely restated herein.

       WHEREFORE, Defendants’ demand judgment dismissing Plaintiff’s Complaint with

       prejudice together with an award of attorney’s fees and costs of suit.

                                   AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

       The Complaint fails to state a claim upon which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

       The Complaint is barred by the doctrine of laches, unclean hands, and/or in whole or in

part, by the doctrine of waiver.

                              THIRD AFFIRMATIVE DEFENSE

       The Complaint is barred, in whole or in part, by the principles of estoppel.


                                                                                      4848-1477-7529.v2
Case 3:20-cv-01676-BRM-TJB Document 7 Filed 04/20/20 Page 7 of 10 PageID: 35



                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiff has failed to mitigate his damages, if any.

                               FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred due to his failure to exhaust state, administrative and/or

contractual remedies.

                                  SIXTH AFFIRMATIVE DEFENSE

       Plaintiff was not subjected to any retaliatory treatment.

                                 SEVENTH AFFIRATIVE DEFENSE

       Any and all actions taken with respect to Plaintiff’s employment were undertaken in good

faith and for legitimate business reasons.

                                 EIGHTH AFFIRMATIVE DEFENSE

       Defendants have breached no legal duty owed to Plaintiff whether arising from common

law, statute, contract or otherwise.

                                  NINTH AFFIRMATIVE DEFENSE

       Defendants have not violated any provisions of the New Jersey Law Against

Discrimination, N.J.S.A. § 10:5-1, et seq.

                              TENTH AFFIRMATIVE DEFENSE

       Defendants have not violated any provisions of the Age Discrimination Employment Act,

29 U.S.C. § 621, et seq.

                           ELEVENTH AFFIRMATIVE DEFENSE

       Any damages sustained by Plaintiff were proximately caused by the negligence or actions

of persons and entities over whom Defendants had no control.

                            TWELFTH AFFIRMATIVE DEFENSE

       Defendants have not intentionally or negligently caused Plaintiff any emotional distress.


                                                                                   4848-1477-7529.v2
Case 3:20-cv-01676-BRM-TJB Document 7 Filed 04/20/20 Page 8 of 10 PageID: 36



                          THIRTEENTH AFFIRMATIVE DEFENSE

       The Complaint, in whole or in part, fails to state a cause of action upon which an award of

punitive damages can be granted.

                         FOURTEENTH AFFIRMATIVE DEFENSE

       Defendants have not violated any public policy.

                           FIFTEENTH AFFIRMATIVE DEFENSE

       Defendants have neither acted nor failed to act in a manner entitling Plaintiff to punitive

and/or liquidated damages.

                           SIXTEENTH AFFIRMATIVE DEFENSE

       The alleged actions or omissions of Defendants did not cause Plaintiff to suffer any

damages whatsoever.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

       There was no willfulness or malice on the part of Defendants.

                          EIGHTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s action is barred because, at all relevant times, Defendants acted in good faith in

conformity with and in reliance on the applicable administrative regulations, orders, rulings,

approvals, or interpretations.

                          NINETEENTH AFFIRMATIVE DEFENSE

       Defendants reserve the right to assert further defenses as they become evident through

discovery or investigation.




                                                                                      4848-1477-7529.v2
 Case 3:20-cv-01676-BRM-TJB Document 7 Filed 04/20/20 Page 9 of 10 PageID: 37



                                   CHIESA SHAHINIAN & GIANTOMASI, PC
                                   Attorneys for Defendants
                                   AOP Operating Company, LLP,
                                   Joseph Solano, and Jonathan Sobel

                                   By:      /s/Catherine P. Wells
                                         __________________________
                                         CATHERINE P. WELLS, ESQ.
                                         One Boland Drive
                                         West Orange, NJ 07052
                                         cwells@csglaw.com
                                         973-325-1500

Dated: April 20, 2020




                                                                  4848-1477-7529.v2
Case 3:20-cv-01676-BRM-TJB Document 7 Filed 04/20/20 Page 10 of 10 PageID: 38



                                CERTIFICATION OF SERVICE

        Catherine P. Wells, a resident of the United States, certifies as follows:

        On this date, I caused a copy of Defendants’ Answer to Complaint and Affirmative

Defenses to be filed with the Clerk of this Court and served upon all counsel of record via the

Court’s CM/ECF System.

        Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury that the foregoing is true

and correct.



                                              CHIESA SHAHINIAN & GIANTOMASI, PC
                                              Attorneys for Defendants
                                              AOP Operating Company, LLP,
                                              Joseph Solano, and Jonathan Sobel

                                              By:       /s/Catherine P. Wells
                                                     __________________________
                                                     CATHERINE P. WELLS, ESQ.
                                                     One Boland Drive
                                                     West Orange, NJ 07052
                                                     cwells@csglaw.com
                                                     973-325-1500

Dated: April 20, 2020




                                                                                     4848-1477-7529.v2
